Exhibit 10.1

CY11 Management Incentive Plan

The CY11 Management Incentive Plan (the “Plan”) applies to employees of Accelrys
for achievement of Objectives as defined in this Plan. The Plan is designed to
support the growth and profitability of the organization.

Definitions

 

The Plan:    The CY11 Management Incentive Plan. The Company:    Refers to
Accelrys Inc. and its affiliates. Plan Participant:    A regular employee of the
Company in the following levels: CEO, Vice President, Director and eligible
members of the Marketing organization who are not already participating in an
alternative commission or incentive plan and is employed by the Company through
the completion of CY11. Orders:    The aggregate value of orders (as defined by
the Company in its orders policy) as determined and achieved for the calendar
year ending December 31, 2011. Non-GAAP Operating Income    Total non-GAAP
operating income achieved by the Company in the calendar year ending December
31, 2011 as disclosed in the Company’s SEC filings.

Eligibility & Applicability

To be eligible for participation in the Plan, a Plan Participant must be
employed by the Company prior to and through the completion of the calendar
year.

Plan participants who are partial year employees must be employed by the Company
prior to and through the completion of the calendar year in order to receive a
pro-rated payment under the Plan.

Term

This Plan is effective for the calendar year ending December 31, 2011.

Plan Structure

Each Plan Participant is eligible to earn a target incentive equal to his/her
annual bonus target percentage multiplied by his/her annual base salary.

Earnings under the Plan result from successful performance against a combination
of two Financial Metrics (Orders and Non-GAAP Operating Income Targets) and
against Individual Performance Objectives.

The two Financial Metrics of the Plan are equally weighted and specific
participation in the Plan is in accordance with the following:

Vice President-level Participants: funding achievement under the Plan is tied to
the two Financial Metrics (non-GAAP Operating Income and Orders Target) upon
which 80% of target bonus is earned. The remaining 20% of target bonus is
subject to individual performance objectives and may be awarded at the sole
discretion of Accelrys’ CEO. Such participants may achieve up to 200% of target
incentive. 50% of the target incentive for the Executive Vice President of
Sales, Marketing & Services shall be based upon the Management Incentive Plan
(and 50% of the target incentive shall be based upon achievement of annual
worldwide orders target as set forth and subject to the Company’s Sales
Compensation Plan). 30% of the target incentive for the Vice President of
Worldwide Professional Services shall be based upon the Management Incentive
Plan (and 70% of the target incentive shall be based upon achievement of annual
worldwide orders target as set forth and subject to the Company’s Sales
Compensation Plan).



--------------------------------------------------------------------------------

All Other Plan Participants: 50% of funding achievement under the Plan is tied
to the two Financial Metrics (non-GAAP Operating Income and Orders Target) upon
which 50% of target bonus is earned. The remaining 50% of target bonus is
subject to individual performance objectives and may be awarded at the sole
discretion of Accelrys’ CEO. Such participants may achieve up to 150% of the
target incentive.

Payment Schedule

Incentives shall be earned for the applicable fiscal year and shall be paid in
the quarter that follows the year for which the incentive is earned.

General Provisions

A Plan Participant shall not assign nor give any part of an incentive to any
agent, customer or representative of the customer, or any other person, as an
inducement in obtaining an order. Unless expressly approved in advance by the
CEO of the Company, a Plan Participant shall not accept any compensation from
third parties related to sales of third party products or services made by the
Company.

In the event that any Plan Participant compensated in accordance with this Plan
owes any sum of money to the Company, including without limitation draw
payments, charge backs, and travel advances, the Company shall have the right at
any time to offset such obligations against the employee’s base salary,
commissions, or bonuses.

The Company reserves the right without advance notice to:

 

  1. Accept, reject, or cancel any order;

 

  2. Make any adjustments or revisions to incentive rates, quotas, salaries, or
any other matters pertaining to this Plan; and

 

  3. Resolve, in its sole and absolute discretion, any matters of interpretation
under the Plan and matters not covered by the provisions of the Plan.

 

  4. Modify or terminate this Plan at any time.

The contents of this Plan are Company Proprietary and Confidential, and are not
to be disclosed by any Plan Participant to any person who is not an employee of
the Company. Any legal action brought concerning this Plan shall be brought only
in the state or federal courts of the country in which the Plan Participant is
employed and both parties submit to venue and jurisdiction in these courts. This
Plan contains the entire agreement of the parties with respect to the matters
addressed herein, and supersedes all other representations, statements and
understandings concerning this subject matter.